DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 05/25/2022 have been entered. Claims 34-53 remain pending in the application. 
 
Applicant’s argument, filed 05/25/2022, with respect to the specification (e.g. title) have been fully considered and are persuasive. Therefore, the previous objections to the specification, set forth in the previous office action mailed 02/25/2022, have been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 40 and 51 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 02/25/2022 has been withdrawn. However, upon further consideration and due, at least in part to the amendments, new ground(s) of rejection have been raised.

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 101 filed 05/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that at least Claim 34 is not an abstract idea. Specifically, the applicant argues: 
In the interest of furthering prosecution, claim 34 has been substantially amended. The amendments include "one or more classifiers" and "each of the one or more classifiers comprise one or more trained machine learning models." The one or more classifiers perform operations such as "determining a first classification using one or more classifiers on the plurality of images" and "determining, for each at least one damaged part, a second classification using at least the one or more classifiers on the plurality of images." The Applicant submits that computer vision methods such as processing images using trained machine learning models to determine classifications of objects in the images as recited in amended claim 34 is not an abstract idea. Amended claim 34 does not recite an abstract idea and thus, the Examiner's 35 U.S.C. § 101 rejection of claim 34 and its dependent claims 35-45 should be withdrawn.
The examiner respectfully disagrees. 
Other than generally reciting the claim language and making a conclusory remark, the applicant has not addressed the claim language as it relates to the rejection under 101. Applicant states, without any supporting evidence, that “computer vision methods such as processing images using trained machine learning models to determine classifications of objects in the images…is not an abstract idea”; this a conclusory statement without any specific challenges to either the rejection or the claim language. 
For at least this reason, applicant’s arguments regarding the rejection under 35 U.S.C. 101 are NOT persuasive and the rejection is maintained and updated to reflect the instant amendments. 

   Applicant's arguments, with respect to 35 U.S.C 102 filed 05/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that prior art of record, Dorai, does not teach the claim language. Specifically, it appears that applicant presents two main arguments. 
The first argument that the applicant presents is that the types of images in Dorai are “not the same” as the type of images of the instant application.
Specifically, applicant argues: 
“Initially, the Applicant submits that amended claim 34 and Dorai do not utilize the same type of images. For instance, the only images recited in amended claim 34 are "a plurality of images of a vehicle in a damaged state after the vehicle was involved in a collision." In contrast, Dorai discloses an image analysis engine that assess damage by comparing a digital image of damaged property to a digital image of the same property in an undamaged state to determine area of damage and perform an overall assessment. (See Dorai, [0016].) Thus, Dorai relies on images of the vehicle in the undamaged state to determine areas of damage. This is not analogous to the recitation of claim 34 where the only images utilized by the recited "one or more classifiers" are "a plurality of images of a vehicle in a damaged state after the vehicle was involved in a collision”
The examiner respectfully disagrees. 
	First, the examiner notes the term “comprising” as recited in at least Claim 34. MPEP 2111.03 discusses the use of transitional phrases and specifically the term “comprising”. The MPEP states: 
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)… "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group…”
As evidenced by at least the MPEP citation above, the use of the term “comprising” is open-ended and, contrary to applicant’s arguments, does NOT exclude additional features. 
When the applicant argues that “the only images recited in amended claim 34 are ‘a plurality of images of a vehicle in a damaged state after the vehicle was involved in a collision’, the applicant is misinterpreting the claim language as being exclusively limited to such features. In contrast, however, the claim uses the term “comprising” which, by definition (see MPEP citation above), does NOT exclude additional features. 
For at least this first reason, applicant’s arguments are not persuasive. 
	If the applicant intends for the processing of data and indeed the steps of at least Claim 34 to be exclusively limited as applicant argues, then such claim language should appear (for example, by the use of the term “consisting of”). The examiner notes however, that if the applicant amends the claim to pursue the use of “consisting of” a rejection under 112(a) would be appropriate. 
	Next, as amended Claim 34 recites, at least in part:
“receiving a plurality of images of a vehicle in a damaged state after the vehicle was involved in a collision, the plurality of images captured by a mobile device” 
	Dorai clearly anticipates this feature as required. 
First, the examiner notes that the paragraph cited by the applicant shows that the applicant has not accounted for the full teachings of Dorai. As clearly relied upon in the non-final action (Mailed 02/25/2022), the examiner cited to other portions (including paragraph [0016]) to teach this feature. On Pg. 19 of the non-final office action, examiner stated: 
A method, comprising: receiving a plurality of images of a vehicle involved in a collision (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…” Paragraph [0034] “In one embodiment, the digital pictures can be taken by on-site personnel. For instance, an authorized tow-truck driver can take digital pictures of an automobile accident at the scene of the accident…”). 
As can be clearly seen: 
1. Examiner cited other portions of Dorai, including [0016].
2. At least Figure 2 Element 205 clearly and explicitly recites “receive one or more digital images of damaged property”. Additionally, at least paragraph [0018] clearly shows that the image analysis engine “can be used to assess discrete components that have sustained damaged”. 
A person of ordinary skill in the art would infer, based on at least the above evidence in Dorai, the argued feature is anticipated by Dorai. 
For at least this second reason, applicant’s arguments regarding the rejection under 35 U.S.C. 102 are NOT persuasive.  
The second main argument the applicant provides is that Dorai is “silent” with regards to the use of the classifier to classify the damage of the vehicle in the received photos. Specifically, Applicant argues: 
In addition, the Applicant submits that Dori is silent with regard to one or more classifiers (in form or function) configured for "determining a first classification... wherein the first classification comprises one of i) not visible, ii) undamaged and iii) damaged" as recited in amended claim 34. Accordingly, for all of the reasons provided above, Dorai fails to teach each and every element of amended claim 34 and Applicant respectfully requests the withdrawal of the 35 U.S.C. § 102 rejection of claim 34 and its dependent claims 38-45.
The examiner respectfully disagrees. 
First, the applicant, other than stating that Dorai is allegedly silent to the amended feature, applicant presents no analysis as to WHY Dorai’s disclosure is different than the claim language; this is a spurious argument as it merely is a conclusory statement. 
That is, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Additionally, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For at least this first reason, applicant’s arguments are NOT persuasive. 
	Second, the examiner cited portions of Dorai in the non-final action (02/25/2022) which anticipate at least this amendment. 
	As amended, Claim 34, at least in part recites: 
“determining a first classification for each of a plurality of parts of the vehicle using one or more classifiers on the plurality of images, wherein the first classification comprises one of i) not visible, ii) undamaged, and iii) damaged and wherein each of the one or more classifiers comprise one or more trained machine learning models” 
Dorai, as at least relied upon, anticipates this feature. On Pg. 28 of the non-final action, the examiner stated: 
based on a first classifier, wherein the first classifier is generated using a training model (Dorai Paragraph [0028] “The learning engine 120 can be associated with a training data store 136. The training data store 136 can include model images for damaged property…and associated model damage assessment results…When the image analysis engine 110 is implemented in a trainable fashion, the learning engine 120, can use the training data to initialize the image analysis engine 110. For example, the image analysis engine 110 can be a neural network consisting of a multitude of weight that can be adjusted through training techniques…Similarly, the learning engine can train and/or adjust settings of the incident response engine 115 to achieve desired results, as defined by model or real data…”).
At least the cited and relied upon portion(s) of Dorai anticipate the amended argued feature. 
	To clarify, Dorai discloses that the image analysis engine “…can be a neural network…” and that “the training data stored can include model images for damaged property…and associated model damage assessment results…” A person of ordinary skill in the art would infer that when the image analysis engine (e.g. a neural network) is shown or otherwise feed the images of a vehicle (e.g. in a damaged state), the image analysis engine at least identifies damaged property. This disclosed feature in Dorai teaches “determining a first classification for each of a plurality of parts of the vehicle using one or more classifiers on the plurality of images, wherein the first classification comprises one of i) not visable, ii) undamaged, and iii) damaged and wherein each of the one or more classifiers comprise one or more trained machine learning models.”  
	The examiner further refers to the maintained rejection under 102 below. 
	As evidenced by at least the cited portions of Dorai, applicant’s arguments with regards to the rejection under 35 U.S.C. 102 are NOT persuasive and the rejection is maintained. 
Examiner’s Remarks

	Claim contingency: 
	At least Claims 38-39 and 49-50, contains contingent limitations. For example, representative Claim 38 recites: 
When the second classification indicates that the at least one damaged part is to be repaired, determining a cost to repair the at least one damaged part

MPEP 2111.04(II), which discusses contingent limitations, recites, at least in part:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
As can be seen, the above noted limitation(s) are indeed contingent and thus the Broadest Reasonable Interpretation (BRI) does NOT require the conditions being met (e.g. “determining a cost to repair…”). 

However, merely to practice compact prosecution, the claims as they are presently presented will be examined. The examiner suggests amending at least Claim 38-39 and 49-50, as well as any other claim that contains a contingent clause, such that the functional language is positively recited. 

The examiner notes the non-parallel amendments made to at least claim 34 and Claim 46 (e.g. first limitation). Applicant states in the instant remarks (Pg. 3) that “for the purposes of this rejection [under 102], the recitation of claim 46 is substantially similar to the recitation of 34…” Based on this statement, even though there are non-parallel amendments made to the noted claims, claims 34 and 46 will be interpreted as being “substantially similar” in scope. The examiner notes for clarity of record. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: As an initial matter, the independent claims 34, 45, and 46 are drawn towards a method, a computer program product, and a system, respectively. Therefore, each of the independent claims pass Step 1. 	

Analysis of Claim 34
Revised Step 2A: Does the claim(s) recite an abstract idea? 
YES, claim 34 recites an abstract idea. Specifically, the claim(s) recite(s) the following limitations: 
Receiving a plurality of images of a vehicle in a damaged state after the vehicle was involved in a collision, the plurality of images captured by a mobile device. 
This limitation is considered an additional element. Under Step 2A Prong 2, the functionality encompassed by receiving a plurality of images of a vehicle involved in a collision is considered insignificant extra-solution activity (MPEP 2106.05(g)). That is receiving a plurality of images is nothing more than mere data gathering and/or selection of a particular data source or type of data to be manipulated (e.g. images of a vehicle involved in a collision). Because this limitation is considered an additional element which does NOT integrate the abstract idea into a practical application, this additional element must further be considered under Step 2B (see below). 
Further, the plurality of images being captured by a mobile device is additional element. That is, having the plurality of images being captured by a mobile device is insignificant extra-solution activity (see MPEP 2106.05(g)). Specifically, capturing “…by a mobile device…” is merely selecting a particular data source or type of data to be manipulated. Therefore, this feature does NOT integrate the abstract idea into a practical application.  
Determining a first classification for each of a plurality of parts of the vehicle using one or more classifiers on the plurality of images, wherein the first classification comprises one of i) not visible, ii) undamaged, iii) damaged and wherein each of the one or more classifiers comprise one or more trained machine learning models 
This limitation is considered part of the abstract idea. That is, a person, when presented with a plurality of images of a vehicle could perform a simple observation or evaluation to determine if particular parts of the vehicle are not visible (e.g. the picture is of the front, head on, a person could reasonably observe that the tail lights or boot are not visible), undamaged (e.g. the picture shows the side of the vehicle and the passenger window is observed or otherwise evaluated to be not broken, for example), damaged (e.g. the picture shows the side of the vehicle and the passenger window is observed or otherwise evaluated to be broken). 
This limitation does contain the additional element of “…using one or more classifiers on the plurality of images…wherein each of the one or more classifiers comprise one or more trained machine learning models…” Under Step 2A Prong 2, this additional element does NOT integrate the abstract idea into a practical application because it only generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)). 
Identifying at least one damaged part of the vehicle based on at least the first classification for each of the plurality of parts of the vehicle
This limitation is considered part of the abstract idea because it recites a mental process. That is, under BRI, the functionality encompassed by “identifying” is nothing more than a human looking at least one image a performing a simple judgement, evaluation, or opinion to determine that the image contains at least one damaged part. In other words, a human could reasonably look at an image of a vehicle and, by simple judgement, evaluation, or opinion, could determine that a particular area of a vehicle is damaged (e.g. contains a dent, is destroyed, etc.). 
Additionally, this limitation is further considered part of the abstract idea because it recites a fundamental economic practice. That is, identifying that at least one part of a vehicle is damaged is part of processing an insurance claim for a covered loss or policy event under an insurance policy (e.g. Accenture Global Services v. Guidewire Software, Inc. 728 F.3d 1336, 1338-39, 108 USPQ2d 1173, 1175-76 (Fed. Cir. 2013)). 
For clarity of record, the examiner notes that this limitation does not appear to contain any identifiable additional elements that must be considered further. 
Determining, for each at least one damaged part, a second classification using at least the one or more classifiers on the plurality of images, the second classification indicating whether a damaged part of the vehicle is to be repaired or replaced 
This limitation is considered part of the abstract idea because it recites a mental process. That is, a human could reasonably determine, upon inspection (e.g. a simple judgement and/or evaluation), that a part, which was determined to be damaged, is to be either repaired or replaced. For example, this step is similar to an auto body shop technician performing a simple inspection (e.g. simple judgement and/or evaluation). 
Additionally, this limitation is further considered part of the abstract idea because it recites a fundamental economic practice. That is, determining whether the damaged part is to be repaired or replaced is part of processing an insurance claim for a covered loss or policy event under an insurance policy. 
This limitation, however, contains an additional element. Specifically, this limitation recites the additional element of “…using at least the one or more classifiers on the plurality of images…” Under Step 2A Prong 2, this additional element does NOT integrate the recited abstract idea into a practical application because, for at least a first reason, the generality at which it is claimed. That is, using the general term “at least the one or more classifiers” is claimed at such a high level of generality that this additional element is nothing more than using a computer as a tool to perform the abstract idea (MPEP 2106.05(f)). Further, this additional element could also be seen as merely generally linking the use of the judicial exception to a particular technological environment or field of use (e.g. Machine Learning) (MPEP 2106.05(h)). Because this claim element is considered an additional element which does NOT integrate the abstract idea into a practical application, this additional element must further be considered under Step 2B (see below).
Step 2B: Do the identified additional elements amount to significantly more than the judicial exception.
NO, the identified additional elements do NOT amount to significantly more than the judicial exception. 
Specifically, representative Claim 34 recites the following additional elements: 
Receiving a plurality of images of a vehicle in a damaged state after the vehicle was involved in a collision, the plurality of images captured by a mobile device
Under Step 2B, the functionality encompassed by this additional element is considered well-known, routine, and conventional (MPEP 2106.05(d)). As per the Berkheimer memo, the examiner MUST provide evidence that receiving a plurality of images is considered well-known, routine, and conventional. As evidence, the examiner cites MPEP 2106.05(d) which lists claim elements that the courts have consistently recognized as being well-known, routine, and conventional. In particular, the examiner notes (i) receiving or transmitting data over a network and (iv) storing and retrieving information in memory. As can be seen, the functionality encompassed by the claim language is well-known, routine, and conventional. Therefore, this additional element does NOT amount to significantly more than the judicial exception 
Additionally, the plurality of images being captured by a mobile device is insignificant extra-solution activity (MPEP 2106.05(g)) (e.g. selecting a particular data source or type of data to be manipulated). 
…using one or more classifiers on the plurality of images…wherein each of the one or more classifiers comprise one or more trained machine learning models…using at least the one or more classifiers on the plurality of images
Under step 2B this additional element only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. machine learning) (See MPEP 2106.05(h)). Therefore, these additional elements do NOT amount to significantly more than the judicial exception. 
Conclusion: because claim 34 fails step 2A and 2B, the claim recites an abstract idea without significantly more than the judicial exception. Therefore Claim 34 is patent ineligible and thus a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 35: 
Claim 35 depends on Claim 34 and thus recites the same abstract idea as Claim 34. Claim 35, however, additionally recites the additional element of “wherein the one or more classifiers are generated using a convolutional neural network.” This identified additional element, however, does NOT integrate the abstract idea into a practical application because it is recited at such a high level of generality that it simply amounts to using a general-purpose computer as a tool to carry out the recited abstract idea (MPEP 2106.05(f)). Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because it only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. machine learning) (MPEP 2106.05(h)). 
Because Claim 35 recites the same abstract idea as Claim 34 and the identified additional element does NOT integrate the abstract idea into a practical application and does NOT amount to significantly more than the judicial exception, Claim 35 is patent ineligible and thus a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 36: 
Claim 36 depends on Claim 34 and thus recites the same abstract idea as Claim 34. Claim 36, however, additionally recites the additional element of “wherein a single classifier is configured to determine the first classification for each of the plurality of external parts of the vehicle.” This identified additional element, however, does NOT integrate the abstract idea into a practical application because it is recited at such a high level of generality that it simply amounts to using a general purpose computer as a tool to carry out the recited abstract idea (MPEP 2106.05(f)). Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because it only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. machine learning) (MPEP 2106.05(h)). 
Because Claim 36 recites the same abstract idea as Claim 34 and the identified additional element does NOT integrate the abstract idea into a practical application and does NOT amount to significantly more than the judicial exception, Claim 36 is patent ineligible and thus a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 37: 
Claim 37 depends on Claim 36 and thus recites the same abstract idea as Claim 36. Claim 37, however, additionally recites the additional element of “wherein the single classifier is generated using a convolutional neural network.” This identified additional element, however, does NOT integrate the abstract idea into a practical application because it is recited at such a high level of generality that it simply amounts to using a general purpose computer as a tool to carry out the recited abstract idea (MPEP 2106.05(f)). Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because it only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. machine learning) (MPEP 2106.05(h)). 
Because Claim 37 recites the same abstract idea as Claim 36 and the identified additional element does NOT integrate the abstract idea into a practical application and does NOT amount to significantly more than the judicial exception, Claim 37 is patent ineligible and thus a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 38: 
	Claim 38 depends on Claim 34 and therefore recites the same abstract idea as Claim 34. Claim 38, however, additionally recites: 
When the second classification indicates that the at least one damaged part is to be repaired, determining a cost to repair the at least one damaged part
	This limitation is considered part of the abstract idea. Specifically, under BRI, the functionality of encompassed by the claim language is simply a mental process and/or a fundamental economic practice.  As a mental process, determining a cost to repair is simply equivalent to observing the information output by the second classification (e.g. observing that the classifier has output, for example, that the front bumper is in need of repair), comparing that output to some lookup table (e.g. a known cost to repair a front bumper), and writing down or remembering the known cost to repair a damaged front bumper. 
	As a fundamental economic practice, the step of determining a cost of repair of a damaged vehicle part is considered part of processing an insurance claim for a covered loss or policy event under an insurance policy. 
	Claim 38 does not appear to contain any identifiable additional elements. 
	Because Claim 38 is considered part of the abstract idea of Claim 34 and itself recites an abstract idea, Claim 38 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 39: 
	Claim 39 depends on Claim 34 and therefore recites the same abstract idea as Claim 34. Claim 39, however, additionally recites: 
	When the second classification indicates that the at least one damaged part is to be replaced, determining a cost to replace the at least one damaged part based, at least in part, on retrieved information. 
	This limitation is considered part of the abstract idea. Specifically, under BRI, the functionality of encompassed by the claim language is simply a mental process and/or a fundamental economic practice. As a mental process, a human could simply look up information on the cost to repair a damaged part (e.g. a look up table).
	As a fundamental economic practice, the step of determining a cost of replacement of a damaged vehicle part is considered part of processing an insurance claim for a covered loss or policy event under an insurance policy. 
Claim 39 does not appear to contain any identifiable additional elements. 
	Because Claim 39is considered part of the abstract idea of Claim 34 and itself recites an abstract idea, Claim 39 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 40: 
	Claim 40 depends on Claim 39 and therefore recites the same abstract idea as Claim 39. Claim 40, however, recites the additional element of: 
wherein the retrieved information is from at least one database that includes at least one of additional parts required to replace the at least one damaged part or a number of labor hours required to replace the at least one part
	However, this additional element, under Step 2A Prong 2 does NOT integrate the abstract idea into a practical application because it is considered insignificant extra-solution activity (MPEP 2106.05(g)). Specifically, limiting the data retrieved from the database is nothing more than selecting a particular data source or type of data to be manipulated. 
	Under Step 2B, retrieving data from a database is considered well-known, routine, and conventional (MPEP 2106.05(d)). As per the Berkheimer memo, the examiner MUST cite evidence that retrieving data from a database is considered well-known routine and conventional. As evidence, the examiner cites MPEP 2106.05(d) which lists examples of additional elements that the courts have consistently found to be well-known. Specifically, (i) receiving or transmitting data over a network and (iv) storing and retrieving information in memory.
	As can be seen, this additional element does NOT integrate the abstract idea into a practical application and does NOT amount to significantly more than the judicial exception. Therefore, Claim 40 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 41: 
	Claim 41 depends on Claim 34 and therefore recites the same abstract idea as Claim 34. Claim 41, however, further recites: 
Wherein the at least one damaged part includes a plurality of damaged parts 
	This limitation is considered part of the abstract idea. Merely for sake of brevity the examiner notes the description to the “determining operation” as described above with respect to Claim 34. 
	However, Claim 41 further still recites a “plurality” of damaged parts and the determining operation is performed for each of the plurality of damaged parts. The claim element of “a plurality” is considered an additional element. Under 2A Prong 2, this additional element is considered insignificantly extra solution activity. This is because simply adding additional points of data (e.g. a plurality of damaged parts) is considered mere data gathering. Under Step 2B, performing the determining operation for each of these plurality of parts is considered well-known, routine, and conventional. As evidence, as required per the Berkheimer memo, the examiner cites MPEP 2106.05(d). Particularly, the courts have consistently recognized that (ii) performing repetitive calculations is well-known routine and conventional. Therefore, Claim 41 is NOT patent eligible and thus a rejection under 35 U.S.C. 101 is appropriate. 
 Analysis of Claim 42: 
	Claim 42 depends on Claim 41and therefore recites the same abstract idea as Claim 42. Claim 41, however, further recites: 
	Determining a cost to one of repair or replace each of the damaged parts; and combining the cost of the repairing or replacing each of the plurality of damaged part to determine a total cost for the vehicle. 
	This limitation is considered part of the abstract idea. First, and merely for sake of brevity, the examiner refers to the description above with relation to “determining a cost to one of repair or replace each of the damaged parts.” Second, the functionality of “combining the cost of the repairing or replacing each of the plurality of damaged parts to determining a total cost for the vehicle” is considered part of the abstract idea. Specifically, it is considered a mathematical concept, mental process, and/or fundamental economic practice. As a mathematical concept, the functionality of “combining” is simply the use of addition. Similarly, as a mental process, the functionality of “combining” is simple a human mentally performing a simple evaluation (e.g. using the simple mathematical operator of addition). As a fundamental economic practice, the functionality combining the cost of repair or replacing to determine a total cost for the vehicle is considered part of processing an insurance claim for a covered loss or policy event under an insurance policy. 
	This limitation does not appear to contain any identifiable additional elements. 
	Because Claim 42 recites the abstract idea of Claim 41 and itself further recites an abstract idea, Claim 42 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
	Analysis of Claim 43: 
	Claim 43 depends on Claim 42 and therefore recites the same abstract idea as Claim 42. Claim 43, however, further recites: 
	Determining, based on the total cost, whether the vehicle should be considered to be a total loss. 
	This limitation is considered part of the abstract idea. Specifically, determining whether the vehicle should be considered to be a total loss is simply a mental process and a fundamental economic practice. As a mental process, the functionality encompassed by “determining” is nothing more than a human comparing two numbers (i.e. the total cost and the total insured cost) and performing a simple judgement or evaluation to determine that, for example, the total cost exceeds the total insured cost. As a fundamental economic practice, the determination of total loss is considered part of processing an insurance claim for a covered loss or policy event under an insurance policy. 
	This limitation does not appear to contain any identifiable additional elements. 
	Because Claim 43 recites an abstract idea and the limitation does not appear to contain any identifiable additional elements, Claim 43 is NOT patent eligible and thus a rejection under 35 U.S.C. 101 is appropriate. 
	Analysis of Claim 44: 
	Claim 44 depends on Claim 34 and therefore recites the same abstract idea as Claim 34. Claim 44, however, further recites: 
Wherein the at least one damaged part is included in more than one of the plurality of images 
This limitation is considered part of the abstract idea. That is, a human could reasonably look a plurality of images and, by performing a simple comparison (e.g. judgement, evaluation, etc.) determine if the same damaged part is included in more than one image.  
	
	Because Claim 44 recites an abstract idea, Claim 44 is NOT patent eligible and thus a rejection under 35 U.S.C. 101 is appropriate. 

The examiner notes that Claims 45-53 recite similar subject matter to that of at least claims 34-44 and therefore recite a similar abstract idea. For at least the reasons given above with respect to Claims 34-44, Claims 45-53 are rejected under 35 U.S.C. 101 for reciting an abstract idea without significantly more than the judicial exception. The examiner notes, for clarity of record, and merely for sake of brevity, the full analysis of claims 45-53 is omitted. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36-37 and 47-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 36 and 47 recite (Claim 36 used as representative): 
“a single classifier is configured to determine the first classification for each of the plurality of external parts of the vehicle” 
The phrase “the plurality of external parts of the vehicle” does not appear to be supported within the as-filed specification. In fact, the term “external” is not recited and/or sufficiently described within the as-field specification and thus, on its face, does not have support and therefore a rejection under 112(a) is appropriate. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites, at least in part: 
“determining, for each at least one damaged part, a second classification…the second classification indicating whether a damaged part of the vehicle is to be repaired or replaced…” 
It is unclear if “a damaged part of the vehicle” encompasses “at least one damaged part”. That is, it appears “a damaged part of the vehicle” should instead refer to the “at least one damaged part…” 
The examiner notes that Claim 46 recites similar subject matter to that of Claim 34 and therefore is rejected under similar grounds. 
Additionally, Claim 34’s and 46’s dependent claims are rejected due at least in part to their dependency on a rejected claim. 
Appropriate correction is required.
Claims 36 and 47 recite (Claim 36 used as representative): 
“a single classifier is configured to determine the first classification for each of the plurality of external parts of the vehicle” 
The phrase “the plurality of external parts of the vehicle” lacks antecedent basis and should be appropriately corrected. 
Additionally, the term “a single classifier” is indefinite because it is unclear if “a single classifier” refers to one of the “one or more classifiers” as set forth in representative claim 34 or “a single classifier” is a separate and distinct classifier. Because the examiner cannot determine the metes and bounds of the claim language, the claim is indefinite and therefore a rejection under 112(b) is appropriate. 
The examiner notes that for purposes of examination and compact prosecution, the “a single classifier” is interpreted as encompassing, but not limited to, any of the “one or more classifiers” as set forth in representative Claim 34. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claim(s) 34, 36, 38-46, 47, and 49-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorai et al. (US 2005/0251427 A1). 
With respect to Claim 34, Dorai teaches A method, comprising: receiving a plurality of images of a vehicle in a damaged state after the vehicle was involved in a collision, the plurality of images captured by a mobile device (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…” Paragraph [0034] “In one embodiment, the digital pictures can be taken by on-site personnel. For instance, an authorized tow-truck driver can take digital pictures of an automobile accident at the scene of the accident…”). 
Determining a first classification for each of a plurality of parts of the vehicle using one or more classifiers on the plurality of images…wherein each of the one or more classifiers comprise one or more trained machine learning models (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…”
Dorai Paragraph [0028] “The learning engine 120 can be associated with a training data store 136. The training data store 136 can include model images for damaged property…and associated model damage assessment results…When the image analysis engine 110 is implemented in a trainable fashion, the learning engine 120, can use the training data to initialize the image analysis engine 110. For example, the image analysis engine 110 can be a neural network consisting of a multitude of weight that can be adjusted through training techniques…Similarly, the learning engine can train and/or adjust settings of the incident response engine 115 to achieve desired results, as defined by model or real data…”). 
wherein the first classification comprises one of i) not visible, ii) undamaged, and iii) damage (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…”).

Identifying at least one damaged part of the vehicle based on at least the first classification for each of the plurality of parts of the vehicle (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…” Paragraph [0034] “In one embodiment, the digital pictures can be taken by on-site personnel. For instance, an authorized tow-truck driver can take digital pictures of an automobile accident at the scene of the accident…”).
Determining, for each at least one damaged part, a second classification… the second classification indicating whether a damaged part of the vehicle is to be repaired or replaced (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” )
…using at least the one or more classifier on the plurality of images…(Dorai Paragraph [0028] “The learning engine 120 can be associated with a training data store 136. The training data store 136 can include model images for damaged property…and associated model damage assessment results…When the image analysis engine 110 is implemented in a trainable fashion, the learning engine 120, can use the training data to initialize the image analysis engine 110. For example, the image analysis engine 110 can be a neural network consisting of a multitude of weight that can be adjusted through training techniques…Similarly, the learning engine can train and/or adjust settings of the incident response engine 115 to achieve desired results, as defined by model or real data…”).
With respect to Claim 36, Dorai teaches wherein a single classifier is configured to determine the first classification for each of the plurality of external parts of the vehicle (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…”
Dorai Paragraph [0028] “The learning engine 120 can be associated with a training data store 136. The training data store 136 can include model images for damaged property…and associated model damage assessment results…When the image analysis engine 110 is implemented in a trainable fashion, the learning engine 120, can use the training data to initialize the image analysis engine 110. For example, the image analysis engine 110 can be a neural network consisting of a multitude of weight that can be adjusted through training techniques…Similarly, the learning engine can train and/or adjust settings of the incident response engine 115 to achieve desired results, as defined by model or real data…”
The examiner notes that the image analysis engine which “can be a neural network” and “…can be used to assess discrete components that have sustained damage” teaches “a single classifier is configured to determine the first classification for each of the plurality of external parts [e.g. discrete components] of the vehicle.”). 
With respect to Claim 38, Dorai teaches when the second classifier indicates that the at least one damaged part is to be repaired, determining a cost to repair the at least one damaged part (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” Paragraph [0041] “The differences in the images can also be used to determine which part or parts of the insured property within the indicated damage region require replacement and/or repair…” 
The examiner notes that a person of ordinary skill in the art would infer that data listing estimated component repair costs used by the image analysis engine to determine overall damage estimate teaches “when the second classifier indicates that the at least one damaged part is to be repaired, determining a cost to repair the at least one damaged part”.).
With respect to Claim 39, Dorai teaches when the second classifier indicates that the at least one damaged part is to be replaced, determining a cost to replace the at least damaged part based, at least in part, on retrieved information (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” 
The examiner notes that a person of ordinary skill in the art would infer that data listing estimated component replacement costs used by the image analysis engine to determine overall damage estimate teaches “when the second classifier indicates that the at least one damaged part is to be replaced, determining a cost to replace the at least damaged part based, at least in part, on retrieved information”.).

With respect to Claim 40, Dorai teaches wherein the retrieved information is from at least one database that includes at least one of additional parts required to replace the at least one damaged part, or a number of labor hours required to replace the at least one part (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” Dorai Paragraph [0025] “The incident response engine 115 can generate a single response or multiple responses….For example, automated incident response can include tendering a claim payoff…providing repair instructions…scheduling repair times, and the like”.). 
With respect to Claim 41, Dorai teaches wherein the at least one damaged part includes a plurality of damaged parts (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes for clarity of record that indicating and determining damage to “assess discrete components” and/or any or all of the listed components teach “wherein the at least one damaged part includes a plurality of damaged parts.”).
With respect to Claim 42, Dorai teaches determining a cost to one of repair or replace each of the plurality of damaged parts (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…”)
and combining the cost of repairing or replacing each of the plurality of damaged parts to determine a total cost for the vehicle (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that estimating the repair and/or replacement cost of a component to determine an overall damage estimate further teaches “…and combining the cost of repairing or replacing each of the plurality of damaged parts to determine a total cost for the vehicle”.).

With respect to Claim 43, Dorai teaches determining, based on the total cost, whether the vehicle should be considered to be a total loss (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” 
The examiner notes that, as Dorai states, the damage level can be determined to be “totaled”. A person of ordinary skill in the art would infer that determining that the overall damage estimate and damage level assessed by the image analysis engine is “totaled” teaches “determining, based on the total cost, whether the vehicle should be considered to be a total loss”.).
With respect to Claim 44, Dorai teaches wherein the at least one damaged part is included in more than one of the plurality of images (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that if a damaged part is determined to be damaged in at least one image then, intuitively, that damaged part is “…included in more than one of the plurality of images”.).
With respect to Claim 45, Dorai teaches a computer program product stored on a non-transitory computer readable storage medium, the computer program product configured to perform the method of Claim 1 (merely for sake of brevity the examiner notes the citations to Dorai with respect to Claim 34, as described above.). 

With respect to Claim 46, Dorai teaches a system comprising: a memory configured to store a plurality of images of a vehicle involved in a collision and a processor configured to perform operations comprising: (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…” Paragraph [0034] “In one embodiment, the digital pictures can be taken by on-site personnel. For instance, an authorized tow-truck driver can take digital pictures of an automobile accident at the scene of the accident…”). 
Determining a first classification for each of a plurality of parts of the vehicle using one or more classifiers on the plurality of images…wherein each of the one or more classifiers comprise one or more trained machine learning models (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…”
Dorai Paragraph [0028] “The learning engine 120 can be associated with a training data store 136. The training data store 136 can include model images for damaged property…and associated model damage assessment results…When the image analysis engine 110 is implemented in a trainable fashion, the learning engine 120, can use the training data to initialize the image analysis engine 110. For example, the image analysis engine 110 can be a neural network consisting of a multitude of weight that can be adjusted through training techniques…Similarly, the learning engine can train and/or adjust settings of the incident response engine 115 to achieve desired results, as defined by model or real data…”). 
wherein the first classification comprises one of i) not visible, ii) undamaged, and iii) damaged (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…”).

Identifying at least one damaged part of the vehicle based on at least the first classification for each of the plurality of parts of the vehicle (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…” Paragraph [0034] “In one embodiment, the digital pictures can be taken by on-site personnel. For instance, an authorized tow-truck driver can take digital pictures of an automobile accident at the scene of the accident…”).
Determining, for each at least one damaged part, a second classification… the second classification indicating whether a damaged part of the vehicle is to be repaired or replaced (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” )
…using at least the one or more classifier on the plurality of images…(Dorai Paragraph [0028] “The learning engine 120 can be associated with a training data store 136. The training data store 136 can include model images for damaged property…and associated model damage assessment results…When the image analysis engine 110 is implemented in a trainable fashion, the learning engine 120, can use the training data to initialize the image analysis engine 110. For example, the image analysis engine 110 can be a neural network consisting of a multitude of weight that can be adjusted through training techniques…Similarly, the learning engine can train and/or adjust settings of the incident response engine 115 to achieve desired results, as defined by model or real data…”).
With respect to Claim 47, Dorai teaches wherein a single classifier is configured to determine the first classification for each of the plurality of external parts of the vehicle (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…”
Dorai Paragraph [0028] “The learning engine 120 can be associated with a training data store 136. The training data store 136 can include model images for damaged property…and associated model damage assessment results…When the image analysis engine 110 is implemented in a trainable fashion, the learning engine 120, can use the training data to initialize the image analysis engine 110. For example, the image analysis engine 110 can be a neural network consisting of a multitude of weight that can be adjusted through training techniques…Similarly, the learning engine can train and/or adjust settings of the incident response engine 115 to achieve desired results, as defined by model or real data…”
The examiner notes that the image analysis engine which “can be a neural network” and “…can be used to assess discrete components that have sustained damage” teaches “a single classifier is configured to determine the first classification for each of the plurality of external parts [e.g. discrete components] of the vehicle.”). 

With respect to Claim 49, Dorai teaches wherein the operations further comprise: when the second classification indicates that the at least one damaged part is to be repaired, determining a cost to repair the at least one damaged part (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” Paragraph [0041] “The differences in the images can also be used to determine which part or parts of the insured property within the indicated damage region require replacement and/or repair…” 
The examiner notes that a person of ordinary skill in the art would infer that data listing estimated component repair costs used by the image analysis engine to determine overall damage estimate teaches “wherein the operations further comprise: when the second classification indicates that the at least one damaged part is to be repaired, determining a cost to repair the at least one damaged part”.).
With respect to Claim 50, Dorai teaches wherein the operations further comprise: when the second classification indicates that the at least one damaged part is to be replaced, determining a cost to replace the at least one damaged part based, at least in part, on retrieved information (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” 
The examiner notes that a person of ordinary skill in the art would infer that data listing estimated component replacement costs used by the image analysis engine to determine overall damage estimate teaches “wherein the operations further comprise: when the second classification indicates that the at least one damaged part is to be replaced, determining a cost to replace the at least one damaged part based, at least in part, on retrieved information”.).

With respect to Claim 51, Dorai teaches wherein the retrieved information is from at least one database that includes at least one of additional parts required to replace the at least one damaged part or a number of labor hours required to replace the at least one part (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” Dorai Paragraph [0025] “The incident response engine 115 can generate a single response or multiple responses….For example, automated incident response can include tendering a claim payoff…providing repair instructions…scheduling repair times, and the like”.). 
With respect to Claim 52, Dorai teaches wherein the at least one damaged part includes a plurality of damaged parts and the determining operation is performed for each of the plurality of damaged parts (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes for clarity of record that indicating and determining damage to “assess discrete components” and/or any or all of the listed components teach “wherein the at least one damaged part includes a plurality of damaged parts and the determining operation is performed for each of the plurality of damaged parts.”)
…determining a cost to one of repair or replace each of the plurality of damaged parts (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…”)
… combining the cost of repairing or replacing each of the plurality of damaged parts to determine a total cost for the vehicle (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that estimating the repair and/or replacement cost of a component to determine an overall damage estimate further teaches “…and combining the cost of repairing or replacing each of the plurality of damaged parts to determine a total cost for the vehicle”.).
determining, based on the total cost, whether the vehicle should be considered to be a total loss (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that, as Dorai states, the damage level can be determined to be “totaled”. A person of ordinary skill in the art would infer that determining that the overall damage estimate and damage level assessed by the image analysis engine is “totaled” teaches “determining, based on the total cost, whether the vehicle should be considered to be a total loss”.).
With respect to Claim 53, Dorai teaches wherein the at least one damaged part is included in more than one of the plurality of images (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that if a damaged part is determined to be damaged in at least one image then, intuitively, that damaged part is “…included in more than one of the plurality of images”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-37 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorai et al. (US 2005/0251427 A1) in view of Perkins et al. (US 2016/0171622 A1). 
With respect to Claim 35, Dorai teaches all of the limitations of Claim 34 as discussed above. 
Dorai, however, does not appear to disclose: 
Wherein the first classifier is generated using a convolutional neural network
Perkins, however, teaches wherein the one or more classifiers are generated using a convolutional neural network (Perkins Paragraphs [0084]-[0086] “When performing the ARAII [augmented reality artificial intelligence inventory], the media asset 510 may be input into one or more statistical classifiers 520. The statistical classifier 520 may classify the media asset 510 to output one or more output classifications including risk factors 550, asset value information, 610 etc. In an embodiment, the statistical classifiers 520 may be machine-learning models, such as a deep learning convolutional neural network using multiple layers of individual neurons….” Paragraph [0100] “In some embodiments, the claims process may be automated in part by utilizing the ARAII module 190 to identify the level and severity of damage. For example, the system 10 may use statistical classifiers to classify the level and severity of damage. The classification may include an estimate of the costs to repair the damage and to properly make the consumer 20 whole. This may permit the insurance company 80 to correctly assign the claim that will expedite claims settlement and enhance customer experience.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the damage level and cost estimate using a neural network as taught by Dorai modified with the convolutional neural network as taught by Perkins because this will increase the speed at which insurance claims are settled and therefore enhance the customer experience (Perkins Paragraph [0100]). 
With respect to Claim 37, the combination of Dorai and Perkins teach wherein the single classifier is generated using a convolutional neural network (Perkins Paragraphs [0084]-[0086] “When performing the ARAII [augmented reality artificial intelligence inventory], the media asset 510 may be input into one or more statistical classifiers 520. The statistical classifier 520 may classify the media asset 510 to output one or more output classifications including risk factors 550, asset value information, 610 etc. In an embodiment, the statistical classifiers 520 may be machine-learning models, such as a deep learning convolutional neural network using multiple layers of individual neurons….”
With respect to Claim 48, the combination of Dorai and Perkins teach wherein the single classifier is a convolutional neural network (Perkins Paragraphs [0084]-[0086] “When performing the ARAII [augmented reality artificial intelligence inventory], the media asset 510 may be input into one or more statistical classifiers 520. The statistical classifier 520 may classify the media asset 510 to output one or more output classifications including risk factors 550, asset value information, 610 etc. In an embodiment, the statistical classifiers 520 may be machine-learning models, such as a deep learning convolutional neural network using multiple layers of individual neurons….”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126